     Case 2:18-cv-01072-MCE-AC Document 56 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAMLESH BANGA,                                      No. 2:18-cv-01072 MCE AC PS
12                        Plaintiff,
13            v.                                          ORDER
14    AMERIPRISE AUTO INSURANCE
      AGENCY, et al.,
15
                          Defendants.
16

17

18          Plaintiff is proceeding pro se, and the action was accordingly referred to the undersigned

19   by Local Rule 302(c)(21). The parties have stipulated to modify the discovery deadlines such

20   that motions for discovery would be heard by December 16, 2020, and discovery shall be

21   complete by January 8, 2021. ECF No. 55. The parties wish to maintain all other current

22   deadlines.

23          While the court agrees, based on the stipulation, that an extension of the discovery

24   deadlines is appropriate, the suggested deadlines cannot coexist with the current dispositive

25   motion deadline of December 28, 2020. ECF No. 37. Thus, the court will re-set that deadline as

26   well. There is no trial date or pre-trial conference currently set in this case; these will be set as

27   necessary following the completion of dispositive motions.

28   ////
                                                         1
     Case 2:18-cv-01072-MCE-AC Document 56 Filed 09/18/20 Page 2 of 2

 1         Based on the foregoing, the court hereby ORDERS as follows:
 2         1. All discovery in this case must be complete by January 8, 2021. All motions related to
 3            discovery must be heard by December 16, 2020.
 4         2. Dispositive motions shall be heard by February 26, 2021.
 5         3. The parties shall file a Joint Notice of Trial Readiness not later than thirty (30) days
 6            after receiving this Court’s ruling on the last filed dispositive motion
 7         IT IS SO ORDERED.
 8   DATED: September 17, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
